Exhibit 10.1
 
TRANSFER AGREEMENT


BETWEEN:


JAMES GEISKOPF, 3250 Oakland Hills Court, Fairfield, CA  94534


(the “Seller”)


AND:


BLOCKCHAIN FUND GP INC., L120 2303 – 4th Street SW,
Calgary, AB T2S 2S7


 (the “Purchaser”)


WHEREAS:


A. The Seller is the beneficial owner of 3,000,000 common shares in the capital
of AppCoin Innovations Inc. (the “Company”); and


B. The Seller has agreed to transfer to the Purchaser an aggregate of 2,000,000
common shares of the Company (the “Shares”) owned by the Seller on the terms and
conditions hereinafter set forth in this Agreement.


THEREFORE in consideration of the mutual covenants and agreements herein
contained and other good and valuable consideration (the receipt and sufficiency
of which are hereby acknowledged by each of the parties), the parties covenant
and agree as follows:


1. Purchase and Sale


1.1 On the basis of the representations and warranties of the parties to this
Agreement and subject to the terms and conditions of this Agreement, the Seller
agrees to transfer the Shares to the Purchaser for an aggregate purchase price
of US$5,000.00 (the “Purchase Price”).


1.2 The closing of the transfer of the Shares (the “Closing”) will take place on
such date as may be agreed to by the parties hereto (the “Closing Date”).


1.3 On the Closing Date:



(a)
the Seller will deliver to the Purchaser, the following documents:




(i)
share certificates representing the Shares registered in the name of the
Purchaser, and

 

 

--------------------------------------------------------------------------------

-2-

 
 
 
(ii)
all other documents and instruments as the Purchaser may reasonably require; and




(b)
the Purchaser will deliver to the Seller a cheque for the Purchase Price.



2. Representations and Warranties


2.1 The Seller represents and warrants to the Purchaser (which representations
and warranties shall survive the closing of the transactions contemplated in
this Agreement), with the intent that the Purchaser will rely thereon in
entering into this Agreement and in concluding the transfer of the Shares as
contemplated herein, that:



(a)
the Seller is the beneficial and registered owner of the Shares free and clear
of all liens, charges and encumbrances of any kind whatsoever;




(b)
there are no written instruments, buy-sell agreements, registration rights or
agreements, voting agreements or other agreements by and between or among the
Seller or any other person, imposing any restrictions upon the transfer,
prohibiting the transfer of or otherwise pertaining to the Shares or the
ownership thereof;




(c)
the Seller has the power and capacity and good and sufficient right and
authority to enter into this Agreement on the terms and conditions set forth in
this Agreement and to transfer the legal and beneficial title and ownership of
the Shares to the Purchaser;




(d)
no person, firm, corporation or entity of any kind has or will have any
agreement or option or any right capable at any time of becoming an agreement
to:




(i)
purchase or otherwise acquire the Shares; or




(ii)
require the Seller to sell, transfer, assign, pledge, charge, mortgage or in any
other way dispose of or encumber any of the Shares other than under this
Agreement;




(e)
this Agreement and all other documents required to be executed and delivered by
the Seller have been duly, or will when executed and delivered be duly, executed
and delivered by the Seller, and constitute the legal, valid and binding
obligations of the Seller, enforceable against the Seller in accordance with
their terms, subject to laws of general application relating to bankruptcy,
insolvency, the relief of debtors, specific performance, injunctive relief and
other equitable remedies;




(f)
the Seller has not taken any action which would impose any obligation or
liability to any person for finder’s fees, agent’s commissions or like payments
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby;




--------------------------------------------------------------------------------

-3-

 
 
 
 
 
(g)
the Seller acquired the Shares in a transaction exempt from the registration
requirements of the U.S. Securities Act of 1933 (the “1933 Act”) either (i)
pursuant to Section 4(a)(1) of the 1933 Act, or (ii) pursuant to Section 4(a)(2)
of the 1933 Act in the event that the Seller is deemed an underwriter; and




(h)
the Seller is not an "underwriter" (as such term is defined in Section 2(11) of
the 1933 Act) of any securities of the Company.



2.2 The Purchaser represents and warrants to the Seller (which representations
and warranties shall survive the closing of the transactions contemplated in
this Agreement), with the intent that the Seller will rely thereon in entering
into this Agreement and in concluding the transfer of the Shares as contemplated
herein, that:



(a)
the Purchaser is acquiring the Shares as principal for investment only;




(b)
the Purchaser has the power and capacity and good and sufficient right and
authority to enter into this Agreement on the terms and conditions set forth in
this Agreement;




(c)
this Agreement and all other documents required to be executed and delivered by
the Purchaser have been duly, or will when executed and delivered be duly,
executed and delivered by the Purchaser, and constitute the legal, valid and
binding obligations of the Purchaser, enforceable against the Purchaser in
accordance with their terms, subject to laws of general application relating to
bankruptcy, insolvency, the relief of debtors, specific performance, injunctive
relief and other equitable remedies;




(d)
the Purchaser has not taken any action which would impose any obligation or
liability to any person for finder’s fees, agent’s commissions or like payments
in connection with the execution and delivery of this Agreement or the
consummation of the transactions contemplated hereby;




(e)
the sale of the Shares to the Purchaser as contemplated in this Agreement
complies with or is exempt from the applicable securities legislation of the
jurisdiction of residence of the Purchaser;




(f)
the Purchaser has had access to all of the books and records of the Company and
accordingly agrees that it is familiar with and has access to information
regarding the Company similar to information that would be available in a
registration statement filed by the Company under the 1933 Act;




(g)
the Purchaser is acquiring the Shares as principal for the Purchaser’s own
account, for investment purposes only, and not with a view to, or for, resale,
distribution or fractionalization thereof, in whole or in part, and no other
person has a direct or indirect beneficial interest in such Shares;




--------------------------------------------------------------------------------

-4-

 
 
 
 
(h)
the Purchaser (i) has adequate net worth and means of providing for the
Purchaser’s current financial needs and possible personal contingencies, (ii)
has no need for liquidity in this investment, and (iii) is able to bear the
economic risks of an investment in the Shares for an indefinite period of time;




(i)
the Purchaser understands and agrees that the Shares are being offered only in a
transaction not involving any public offering within the meaning of the 1933
Act; and




(j)
the Purchaser is not acquiring the Shares as a result of any form of general
solicitation or general advertising including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media or
broadcast over radio, or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising.



2.3 The Purchaser agrees to deliver, along with an executed copy of this
Agreement:



(a)
a fully completed and executed Investor Questionnaire in the form attached as
Exhibit 1 hereto; and




(b)
such other supporting documentation that the Seller or its legal counsel may
request to establish the Purchaser’s qualification as a qualified purchaser.



3. Legending and Registration of Subject Shares


3.1 The Purchaser hereby acknowledges that a legend may be placed on the
certificates representing the Shares to the effect that the Shares represented
by such certificates are subject to transfer restrictions.


4. Entire Agreement


4.1 There are no representations, warranties, collateral agreements, or
conditions except as herein specified.


5. Expenses


5.1 Each party to this Agreement will be responsible for all of its own
expenses, legal and other professional fees, disbursements, and all other costs
incurred in connection with the negotiation, preparation, execution, and
delivery of this Agreement and all documents and instruments relating hereto and
the consummation of the transactions contemplated hereby.


6. Proper Law


6.1 This Agreement will be governed by and construed in accordance with the law
of British Columbia.



--------------------------------------------------------------------------------

-5-

 
 
7. Further Assurances


7.1 The parties to this Agreement hereby agree to execute and deliver all such
further documents and instruments and do all acts and things as may be necessary
or convenient to carry out the full intent and meaning of and to effect the
transactions contemplated by this Agreement.


8. Electronic Means


8.1 Delivery of an executed copy of this Agreement by electronic facsimile
transmission or other means of electronic communication capable of producing a
printed copy will be deemed to be execution and delivery of this Agreement as of
the date set forth on page one of this Agreement.


9. Counterparts


9.1 This Agreement may be executed in any number of counterparts, each of which,
when so executed and delivered, shall constitute an original and all of which
together shall constitute one instrument.


IN WITNESS WHEREOF the parties hereto have duly executed this Agreement as of
the 21st day of August, 2017.


 


EXECUTED by JAMES GEISKOPF in the presence of:

                                                                              
Signature

                                                                              
Print Name

                                                                              
Address

                                                                              

                                                                              
Occupation
)
)
)
)
)
)
)
)
)
)
)
)
)
)
)





“James
Geiskopf”                                                                  
JAMES GEISKOPF

 


BLOCKCHAIN FUND GP INC.


Per:
 

 
“Cameron Chell”
 
Name: Cameron Chell
 
Tile: Director
 

 



--------------------------------------------------------------------------------


 
EXHIBIT 1
 
QUESTIONNAIRE
 
All capitalized terms herein, unless otherwise defined, have the meanings
ascribed thereto in the Transfer Agreement.
 
The Purchaser covenants, represents and warrants to the Seller that:
 

1.
the Purchaser has such knowledge and experience in financial and business
matters as to be capable of evaluating the merits and risks of the transactions
detailed in the Transfer Agreement and the Purchaser is able to bear the
economic risk of loss arising from such transactions;

   2.
the Purchaser is (tick one or more of the following boxes):

 
(A)   
a director, officer, employee, founder or control person of the Company or a
director, officer or employee of an affiliate of the Company
 ☐      
(B)   
a spouse, parent, grandparent, brother, sister, child or grandchild of a
director, executive officer, founder or control person of the Company
 ☐      
(C)   
a parent, grandparent, brother, sister, child or grandchild of the spouse of a
director, executive officer, founder or control person of the Company
 ☐      
(D)   
a close personal friend of a director, executive officer, founder or control
person of the Company
 ☐      
(E)   
a close business associate of a director, executive officer, founder or control
person of the Company
 ☐      
(F)   
a spouse, parent, grandparent, brother, sister, child or grandchild of the
selling security holder or the selling security holder’s spouse
 ☐      
(G)   
an accredited investor
 ☐      
(H)   
a company, partnership or other entity of which a majority of the voting
securities are beneficially owned by, or a majority of the directors are,
persons described in paragraphs A to G
 ☐      
(I)    
a trust or estate of which all of the beneficiaries or a majority of the
trustees or executors are persons described in paragraphs A to G
 ☐

 

3.
if the Purchaser has checked box B, C, D, E, H or I in paragraph 2 above, the
director, executive officer, founder or control person of the Company with whom
the undersigned has the relationship is:

 



--------------------------------------------------------------------------------

(Instructions to Purchaser: fill in the name of each director, executive
officer, founder and control person which you have the above-mentioned
relationship with.  If you have checked box H or I, also indicate which of A to
G describes the security holders, directors, trustees or beneficiaries which
qualify you as box H or I and provide the names of those individuals.  Please
attach a separate page if necessary).
 



--------------------------------------------------------------------------------

-2-

 
 
 
 
4.
if the Purchaser has ticked box G in Section 2 above, the Purchaser satisfies
one or more of the categories of "accredited investor" (as that term is defined
in National Instrument 45-106) indicated below (please check the appropriate
box):

 

☐
(a) an individual who beneficially owns financial assets (as defined in National
Instrument 45-106) having an aggregate realizable value that, before taxes but
net of any related liabilities (as defined in National Instrument 45-106),
exceeds CDN$5,000,000;

 

☐
(b) an individual who, either alone or with a spouse, beneficially owns
financial assets (as defined in National Instrument 45-106) having an aggregate
realizable value that, before taxes but net of any related liabilities (as
defined in National Instrument 45-106), exceeds CDN$1,000,000;

 

☐
(c) an individual whose net income before taxes exceeded CDN$200,000 in each of
the two more recent calendar years or whose net income before taxes combined
with that of a spouse exceeded $300,000 in each of those years and who, in
either case, reasonably expects to exceed that net income level in the current
calendar year;

 

☐
(d) an individual who, either alone or with a spouse, has net assets of at least
CDN $5,000,000; or

 

☐
(e) a person, other than an individual or investment fund, that had net assets
of at least CDN$5,000,000 as reflected on its most recently prepared financial
statements.

 
IN WITNESS WHEREOF, the undersigned has executed this Questionnaire as of the
21st day of August, 2017.
 


If an Individual:
   
If a Corporation, Partnership or Other Entity:
                     
Signature
   
Blockchain Fund GP Inc.
       
Print or Type Name of Entity
                     
Print or Type Name
   
“Cameron Chell”
       
Signature of Authorized Signatory
                           
Corporation
       
Type of Entity
 

 

